                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

WILLIAM J. SEDLAK,                       )
                                         )
                    Plaintiff,           )                  8:18CV515
                                         )
             v.                          )
                                         )             MEMORANDUM
ANDREW SAUL, Commissioner of             )              AND ORDER
Social Security,                         )
                                         )
                    Defendant.           )
                                         )

      Plaintiff William Sedlak brings this action under Titles II and XVI of the Social
Security Act, which provide for judicial review of “final decisions” of the
Commissioner of the Social Security Administration. 42 U.S.C. § 405(g) (Westlaw
2019).1

             I. NATURE OF ACTION & PRIOR PROCEEDINGS

A.    Procedural Background

       Sedlak filed an application for disability benefits on January 27, 2016, under
Titles II and XVI. The claims were denied initially and on reconsideration. On March
21, 2018, following a hearing, an administrative law judge (“ALJ”) found that Sedlak
was not disabled as defined in the Social Security Act. (Filing No. 10-2.) On August
27, 2018, the Appeals Council of the Social Security Administration denied Sedlak’s
request for review. (Filing No. 10-2 at CM/ECF pp. 1-5.) Thus, the decision of the
ALJ stands as the final decision of the Commissioner. Sims v. Apfel, 530 U.S. 103,

      1
       Plaintiff originally named Nancy A. Berryhill, Acting Commissioner of Social
Security, as the Defendant in this action. Andrew Saul became the Commissioner of
Social Security on June 17, 2019, and has been automatically substituted as a party
pursuant to Fed. R. Civ. P. 25(d).
107 (2000) (“if . . . the Council denies the request for review, the ALJ’s opinion
becomes the final decision”).

B.    Medical & Opinion Evidence; Sedlak’s Testimony

      1.       Medical Evidence

       The material medical evidence related to Sedlak’s impairments is undisputed
and is described by the ALJ as follows2:

      The medical evidence confirms that the claimant has been diagnosed
      with myasthenia gravis3 since before the alleged onset date. In January
      2016, an electromyogram was performed, which confirmed median and
      sensory neuropathy of the left upper extremity. Specifically, the
      abnormal study showed electrophysiologic evidence of: proximal
      subacute and active motor median neuropathy; postsynaptic
      neuro[muscular] junction disorder; and sensory neuropathy.

      The medical evidence also confirms the claimant’s left shoulder
      tendinosis.4 Prior to the amended alleged onset date, in 2015, the
      claimant presented to the emergency department various times with
      complaints of left shoulder pain. The claimant was referred to an
      orthopedist, Matthew J. Teusink, MD, and in August 2015 and
      September 2015, Dr. Teusink observed some decreased strength with
      supraspinatus, but full 5/5 strength with external rotation and no pain

      2
          The ALJ’s citations to exhibit numbers have been deleted to conserve space.
      3
        According to the Johns Hopkins Medicine website, “Myasthenia gravis (MG)
is a chronic autoimmune disorder in which antibodies destroy the communication
between nerves and muscle, resulting in weakness of the skeletal muscles. Myasthenia
gravis affects the voluntary muscles of the body, especially those that control the eyes,
mouth, throat and limbs.” https://www.hopkinsmedicine.org/health/
conditions-and-diseases/myasthenia-gravis.
      4
          The ALJ uses “tendinosis” and “tendonosis” interchangeably.
                                           2
with passive range of motion of the left shoulder. An MRI of the left
shoulder performed August 20, 2015 indicated tendonosis of the left
shoulder. The imaging revealed advanced tendinosis of the infraspinatus;
advanced atrophy supraspinatus/infraspinatus; moderate to advanced
tendinosis subscapularis with small distal intrasubstance tear; mild
atrophy subscapularis; mild tendinosis long head biceps tendon; complex
tear to anterior inferior glenoid labrum; and findings suggestive of
adhesive capsulitis. The objective evidence indicates that when
considered in combination with his myasthenia gravis and neuropathy,
his left shoulder tendinosis impairment is severe.

During the period under review, the claimant treated for these conditions
with his primary care provider, Dr. Hoeft, who he saw approximately
every two to four months until June 2017. In September 2017, the
claimant started treating with Tyrus S. Soares, MD, a pain specialist,
who he saw three times through December 2017. The claimant also
treated with a neurologist, Ezequiel A. Piccione, MD, for management
of myasthenia gravis, who he saw four times from the alleged onset date
through December 2017. The claimant was treated with prescribed
medication, including prednisone.

. . . [O]n December 8, 2017, Dr. Piccione documented some decreased
strength of the left upper extremity rated at 4+/5 and 5-/5, along with
4+/5 strength of bilateral ankle dorsi flexors. Dr. Piccione further
observed normal muscle bulk and tone with no atrophy, along with
normal coordination. . . .

The medical evidence additionally confirms that the claimant has a
history of a right ankle fracturing requiring post an open reduction
internal fixation surgery, which occurred prior to the alleged onset date.
Dr. Soares assessed him with chronic ankle pain and osteoarthritis of the
bilateral ankles.

. . . His treating examiners observed some edema and tenderness at
times, along with decreased 4+/5 strength of the ankle dorsi flexors. In
January 2016 and July 2016, Dr. Piccione did not document any
abnormalities with regard to the claimant’s gait. In May 2017 and
December 2017, Dr. Piccione noted that the claimant was unable to walk

                                    3
      on tip-toes or heels bilaterally, but he was able to walk steps in tandem,
      to get out of a chair without pushing off, and was able to squat, and
      Romberg sign was absent. The medical evidence does not indicate that
      the claimant has been prescribed an assistive walking device, not has he
      been observed to be using one. . . .

      The medical evidence shows that the claimant was prescribed opiate
      medication for this condition during the period under review. He was
      initially prescribed the opiates by his primary care provider, Dr. Hoeft,
      until September 2017, when Dr. Soares start[ed] prescribing it to him. In
      October 2017, the claimant reported to Dr. Soares that the opiate
      medication was “effective[”] and that his pain symptoms were “stable.”
      He made similar reports to Dr. Soares in December 2017 and
      additionally reported that his ankle pain was “generally tolerable and he
      is functional and mobile.” . . .

      ....

      . . . [E]ven though the claimant was prescribed opiates, urine drug screen
      tests performed in March 2017 and June 2017 revealed negative results
      for opiates. . . .

      The evidence of record confirms that the claimant has ptosis5 secondary
      to his myasthenia gravis. Ptosis of the left eye was obvious at the
      hearing, and it has been documented by various medical providers. . . .

(Filing No. 10-2 at CM/ECF pp. 30-32.)

      2.     Opinion Evidence

      The ALJ gave “some weight” to the opinions of Sedlak’s treating physicians,


      5
        According to the American Academy of Ophthalmology, “Ptosis is when the
upper eyelid droops over the eye. The eyelid may droop just a little, or so much that
it covers the pupil . . . . Ptosis can limit or even completely block normal vision.”
https://www.aao.org/eye-health/diseases/what-is-ptosis.
                                          4
Dr. Piccione, a neurologist, and Dr. Hoeft. Dr. Piccione’s opinions are undisputed and
described by the ALJ as follows6:

         . . . In a letter dated August 1, 2016, Dr. Piccione stated that the
         claimant’s symptoms vary day to day, making it difficult to maintain
         consistent employment. In a letter dated June 26, 2017, Dr. Piccione
         stated that the claimant’s symptoms had become worse, he was having
         more diffuse muscle weakness, and he was having worsening ptosis on
         the right. He stated this made it difficult for the claimant to hold
         employment. In May 2017, Dr. Piccione opined that the claimant had
         “significant problems with walking from his car due to the myasthenia
         so will provide handicap placard.” A handicapped parking pass was
         approved by Dr. Piccione on May 26, 2017. . . .

         Dr. Piccione provided another letter dated January 25, 2018 in which he
         stated he believed that consistent with the severity of his myasthenia
         gravis, he would be limited to standing and walking for no more than
         two hours of an eight-hour day due to his symptoms. He further opined
         the claimant would be limited to occasional use of his upper extremities
         for handling, reaching, or fingering. He becomes easily fatigued, which
         requires him to rest frequently. Due to weakness, he is unable to lift
         more than 10 pounds on an occasional basis. . . .

(Filing No. 10-2 at CM/ECF pp. 33-34.) The ALJ also described and considered Dr.
Hoeft’s opinions:

         . . . In a letter dated February 27, 2017, Dr. Hoeft stated that the claimant
         is “unable to effectively work and hold down gainful employment due
         to chronic medical conditions.” He stated that his history of ankle
         surgery requires opiate medications, which can affect work performance.
         Dr. Hoeft stated that given his medical problems, especially myasthenia
         gravis, he would not be able to hold down any substantial employment,
         and Dr. Hoeft opined that the claimant is “totally disabled.” . . . [T]he
         claimant testified that he has not experienced side effects from the

         6
             Again, the ALJ’s multiple citations to the record have been deleted to conserve
space.
                                                5
      opiates, and he was previously able to work while taking them. . . .

(Filing No. 10-2 at CM/ECF p. 34.)

      3.     Sedlak’s Hearing Testimony

      At his hearing before the ALJ, Sedlak testified that his myasthenia gravis is “the
biggest problem affecting” him and his ability to work, and this medical condition
causes ptosis of his eyelids (mostly the left and sometimes the right), blurriness, and
headaches from trying to force his eyes to stay open; weakness in his arms and legs;
reduced strength and ability to carry things; difficulty in manipulating his hands to,
for example, open a Ziploc baggie; and difficulty standing and walking such that “if
somebody was walking behind me, they would probably think I was drunk.” (Filing
No. 10-2 at CM/ECF pp. 75-78, 82, 90.)

       Sedlak testified that he was released from his past job as a delivery driver for
an auto-part shop because he could no longer lift heavy parts, his “eyes were just
getting so bad,” his arms are weak, he struggles to “walk a distance,” and his
Department of Transportation medical certification was rescinded because “[w]ith the
drooping of the eyelid and stuff,” Sedlak “couldn’t do the driving anymore.” (Filing
No. 10-2 at CM/ECF pp. 67-68.) Sedlak also testified that he suffers “pain all day
long” due to his 2012 surgery for a broken ankle that required the insertion of a “plate
and three screws” and shoulder tendinosis. (Filing No. 10-2 at CM/ECF pp. 79, 81.)

       Sedlak takes hydrocodone for pain in his ankle, left arm, and left shoulder.
(Filing No. 10-2 at CM/ECF p. 91.) When the ALJ questioned Sedlak about why he
tested negative for opiates in March and June of 2017 when he had been prescribed
hydrocodone, he “couldn’t explain that one” and he “do[es]n’t understand why.”
(Filing No. 10-2 at CM/ECF pp. 91-92.)

      Due to muscle weakness from Sedlak’s myasthenia gravis and his ankle pain,

                                           6
it is “hard to stand for a good 15, 20 minutes at a time.” (Filing No. 10-2 at CM/ECF
pp. 88-89.) After standing for that length of time, Sedlak estimated he needs to sit for
45 minutes or longer before standing again. Sedlak claims he could be on his feet only
two hours in an eight-hour day. (Filing No. 10-2 at CM/ECF p. 89.)

       As far as daily activities, Sedlak testified that he lives with his mother and he
“sometimes” cooks, keeps his own room clean, vacuums around his bed, gets
groceries, and mows with a self-propelled mower with sitting breaks every two rows.
(Filing No. 10-2 at CM/ECF pp. 93-94.)

C.    The ALJ’s Conclusions

      Following the five-step sequential analysis7 for determining whether an
individual is “disabled” under the Social Security Act, 20 C.F.R. § 404.1520, the ALJ
concluded in relevant part (Filing No. 10-2 at CM/ECF pp. 24-36):

      1.     Sedlak has not engaged in substantial gainful activity since December 15,
2015, the alleged onset date.

       2.     Sedlak has the following severe impairments: median motor neuropathy
of the left upper extremity; myasthenia gravis; left shoulder tendonosis; and status
post right ankle open reduction internal fixation. Sedlak also has impairments that are
less than severe (diabetes mellitus) and non-severe (hypertension, hyperlipidemia,
sleep apnea, history of ulcerative colitis, obesity, borderline intellectual functioning).

      7
        See Goff v. Barnhart, 421 F.3d 785, 790 (8th Cir. 2005) (“During the five-step
process, the ALJ considers (1) whether the claimant is gainfully employed, (2)
whether the claimant has a severe impairment, (3) whether the impairment meets the
criteria of any Social Security Income listings, (4) whether the impairment prevents
the claimant from performing past relevant work, and (5) whether the impairment
necessarily prevents the claimant from doing any other work.” (quotation and citation
omitted)).
                                            7
      3.    Sedlak does not have an impairment or combination of impairments that
meets or medically equals the severity of one of the listed impairments in 20 C.F.R.
Part 404, Subpart P, Appendix 1.

      4.      Sedlak has the residual functional capacity to perform sedentary work as
defined in 20 C.F.R. § 404.1567(a) and 416.967(a), but with additional limitations.
Specifically:

      He can perform no overhead reaching with the left upper extremity and
      occasional reaching in other directions with the left upper extremity. He
      can perform frequent but not constant handling, fingering, and feeling
      bilaterally. He can perform no climbing of ladders, ropes or scaffolds,
      and he can occasional [sic] climb ramps and stairs. He can occasionally
      balance, stoop, kneel, and crawl, but he can never crawl.8 He can have
      no exposure to moving mechanical parts, unprotected heights, or
      operating a motor vehicle. He is unable to read small print in 10-point
      font or smaller. He cannot perform jobs that require a regular use of
      depth perception.

(Filing No. 10-2 at CM/ECF p. 29.)

      5.     Sedlak is unable to perform any past relevant work of a delivery driver
and general laborer as actually or generally performed.

       6.    Sedlak was born on March 12, 1971, and was 44 years old on the alleged
disability-onset date, making him a younger individual under the Code of Federal
Regulations. Sedlak has at least a high school education and is able to communicate
in English. Transferability of job skills is not an issue in this case because Sedlak’s
past relevant work is unskilled.

      8
       The ALJ’s RFC erroneously included both “occasional” and “never” crawling.
I assume the reference to occasional crawling is incorrect since the ALJ’s question to
the vocational expert at the hearing included “occasional balance, stoop, kneel,
crouch; never crawl.” (Filing No. 10-2 at CM/ECF p. 101.)
                                          8
       7.    Considering Sedlak’s age, education, work experience, and residual
functional capacity, there are jobs that exist in significant numbers in the national
economy that Sedlak can perform, such as a document preparer, call-out operator, and
polisher of eye frames.

      8.  Sedlak was not under a disability, as defined in the Social Security Act,
from December 15, 2015, through the date of the ALJ’s decision.

D.    Issues on Appeal

       Plaintiff argues that (1) the ALJ erred in failing to classify Sedlak’s cognitive
impairment as severe; (2) the ALJ erred in failing to provide good reasons for the
weight afforded to the opinions of treating physicians Dr. Piccione and Dr. Hoeft and
Plaintiff Sedlak’s subjective report of his limitations; and (3) the ALJ was an “inferior
officer not appointed in a constitutional manner.” (Filing No. 14 at CM/ECF p. 20.)

                           II. STANDARD OF REVIEW

      The court may reverse the Commissioner’s findings only if they are not
supported by substantial evidence or result from an error of law. See Nash v. Comm’r,
Soc. Sec. Admin., 907 F.3d 1086, 1089 (8th Cir. 2018); 42 U.S.C. §405(g) (“The
findings of the Commissioner of Social Security as to any fact, if supported by
substantial evidence, shall be conclusive . . . .”).

      Under the substantial-evidence standard, a court looks to an existing
      administrative record and asks whether it contains “sufficien[t]
      evidence” to support the agency’s factual determinations. And whatever
      the meaning of “substantial” in other contexts, the threshold for such
      evidentiary sufficiency is not high. Substantial evidence, this Court has
      said, is “more than a mere scintilla.” It means—and means only—“such
      relevant evidence as a reasonable mind might accept as adequate to
      support a conclusion.”

                                           9
Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (internal citations omitted).

      In determining whether evidence is substantial, the court considers evidence
that both supports and detracts from the Commissioner’s decision. If substantial
evidence supports the Commissioner’s conclusion, the court may not reverse merely
because substantial evidence also supports the contrary outcome and even if the court
would have reached a different conclusion. Nash, 907 F.3d at 1089. The Eighth
Circuit has repeatedly held that a court should “‘defer heavily to the findings and
conclusions of the Social Security Administration.’” Wright v. Colvin, 789 F.3d 847,
852 (8th Cir. 2015) (quoting Hurd v. Astrue, 621 F.3d 734, 738 (8th Cir. 2010)). In
other words, “[i]f, after reviewing the record, the court finds it is possible to draw two
inconsistent positions from the evidence and one of those positions represents the
ALJ’s findings, the court must affirm the ALJ’s decision.” Goff, 421 F.3d at 789.

                                  III. DISCUSSION

A.    Failure to Classify Cognitive Impairment as Severe

       Sedlak contends that the ALJ erred in classifying as “non-severe” his cognitive
impairment—whether such impairment is “classified as a learning disorder or
borderline intellectual functioning.” (Filing No. 14 at CM/ECF p. 19.) Specifically,
Sedlak argues that the ALJ “failed to provide sufficient weight to Mr. Sedlak’s
lifelong difficulties with learning and understanding tasks” and his “difficulty with
listening memory and reading comprehension.” (Id.) Sedlak claims that the ALJ did
not pay enough attention to Sedlak’s childhood education records and his hearing
testimony that he is “not very computer smart”9 because two out of the three jobs the


      9
       Regarding computer use, Sedlak testified as follows in response to the ALJ’s
questioning:

      Q      Okay. So do you use a computer?
                                           10
ALJ identified that Sedlak could perform (document preparer10 and call-out operator11)


       A       No.
       Q       That because of your hands, because of your eyes, because you don’t
know how?
       A       More of just to be able to see it and, you know, use the keypads. I’m not
very computer smart, let’s say. I’ve been in learning disability classes my whole life,
where I couldn’t read or spell that well at all. I still can’t. So, I did the jobs I knew I
could do as—you know, driving, warehouse, stuff like that that—you know, sewer
cleaning—
       ....
       A       And just, you know, like trying to learn things on the computer and stuff
like that, there’s no—I don’t comprehend a lot of it . . . .

(Filing No. 10-2 at CM/ECF pp. 82-83.)
       10
      The Dictionary of Occupational Titles describes the document-preparer job
(DOT 249.587-018) as:

       Prepares documents, such as brochures, pamphlets, and catalogs, for
       microfilming, using paper cutter, photocopying machine, rubber stamps,
       and other work devices: Cuts documents into individual pages of
       standard microfilming size and format when allowed by margin space,
       using paper cutter or razor knife. Reproduces document pages as
       necessary to improve clarity or to reduce one or more pages into single
       page of standard microfilming size, using photocopying machine.
       Stamps standard symbols on pages or inserts instruction cards between
       pages of material to notify MICROFILM-CAMERA OPERATOR
       (business ser.) 976.682-022 of special handling, such as manual
       repositioning, during microfilming. Prepares cover sheet and document
       folder for material and index card for company files indicating
       information, such as firm name and address, product category, and index
       code, to identify material. Inserts material to be filmed in document
       folder and files folder for processing according to index code and filming
       priority schedule.
       11
      The Dictionary of Occupational Titles describes the call-out-operator job
(DOT 237.367-014) as:
                                            11
“presumably require computers.” (Filing No. 14 at CM/ECF p. 20.)

       Step two of the Commissioner’s five-step evaluation to determine if a claimant
is disabled states that a claimant is not disabled if his impairments are not “severe.”
20 C.F.R. § 416.920(a)(4).

      An impairment is not severe if it amounts only to a slight abnormality
      that would not significantly limit the claimant’s physical or mental
      ability to do basic work activities. If the impairment would have no more
      than a minimal effect on the claimant’s ability to work, then it does not
      satisfy the requirement of step two. It is the claimant’s burden to
      establish that his impairment or combination of impairments are severe.
      Severity is not an onerous requirement for the claimant to meet, but it is
      also not a toothless standard, and we have upheld on numerous occasions
      the Commissioner’s finding that a claimant failed to make this showing.

Kirby v. Astrue, 500 F.3d 705, 707-08 (8th Cir. 2007) (internal citations omitted).

       A severe mental impairment must “significantly” limit the claimant’s “mental
ability to do basic work activities,” 20 C.F.R. § 416.920(c), such as understanding,
carrying out, and remembering simple instructions; using judgment; responding
appropriately to supervision, co-workers, and usual work situations; and dealing with
changes in a routine work setting. 20 C.F.R. §§ 416.922(b)(1)-(6).

      “Some of the factors an ALJ may consider when determining a claimant’s
mental impairments are (1) the claimant’s failure to allege mental impairments in his



      Compiles credit information, such as status of credit accounts, personal
      references, and bank accounts to fulfill subscribers’ requests, using
      telephone. Copies information onto form to update information for credit
      record on file, or for computer input. Telephones subscriber to relay
      requested information or submits data obtained for typewritten report to
      subscriber.
                                          12
complaint, (2) failure to seek mental treatment, (3) the claimant’s own statements, and
(4) lack of medical evidence indicating mental impairment.” Partee v. Astrue, 638
F.3d 860, 864 (8th Cir. 2011) (mental impairment was not disabling when claimant
did not allege impairment on application for benefits, claimant did not seek
professional help for impairment, claimant did not report to physician history of
mental or emotional problems that interfered with work, and doctors’ reports
mentioned no, or mild, symptoms).

       In applying for Social Security benefits and in his Complaint in this court,
Sedlak did not allege a learning disorder or borderline intellectual functioning as an
illness, injury, or condition that caused his inability to work. (Filing No. 10-5 at
CM/ECF p. 3 (1/27/16 application for benefits); Filing No. 1 (Complaint).) In an
extensive discussion of Sedlak’s alleged mental impairment, the ALJ noted that the
last report evidencing a learning disability was from 1971 when Sedlak was in the
ninth grade. (Filing No. 10-11 at CM/ECF pp. 57-58.) The ALJ correctly noted that
this was years before Sedlak’s alleged onset date; the medical evidence did not
indicate that Sedlak has been diagnosed with a mental impairment or received
treatment for any such impairment; and there were no medical source opinions
indicating that Sedlak has mental limitations due to a mental impairment. Further, the
ALJ pointed out that Sedlak worked for many years as a sewer cleaner and delivery
driver despite an alleged mental impairment, and Sedlak testified that he had no
trouble understanding or performing his duties at those prior jobs, nor has he “had any
problems . . . adapting to life in the real world because of learning problems.” (Filing
No. 10-2 at CM/ECF p. 86.)

       Under these circumstances, Sedlak failed to meet his burden to prove that a
learning disorder or borderline intellectual functioning significantly limits his mental
ability to do basic work activities, and the ALJ properly characterized this alleged




                                          13
mental impairment as non-severe.12 Kirby v. Astrue, 500 F.3d 705, 707-08 (8th Cir.
2007) (claimant bears burden of showing impairment is severe, i.e., that it has more
than minimal effect on his ability to work); Nicola v. Astrue, 480 F.3d 885, 887 (8th
Cir. 2007) (“A diagnosis of borderline intellectual functioning should be considered
severe when the diagnosis is supported by sufficient medical evidence.”); Dodson v.
Chater, 101 F.3d 533, 534 (8th Cir. 1996) (ALJ properly considered evidence
showing plaintiff worked with same impairments she alleged made her disabled);
Thomas v. Berryhill, 698 F. App’x 323, 324 (8th Cir. 2017) (unpublished) (ALJ was
correct in not characterizing claimant’s depression as severe when record did not
indicate that depression symptoms interfered with basic work activities, and when
claimant’s account of day-to-day activities did not support more than minimal impact
on ability to work).

B.    Failure to Give Proper Weight to Treating Physicians’ Opinions &
      Plaintiff’s Subjective Report of Limitations

       Sedlak next argues that the ALJ did not give proper weight to certain opinions
of his treating physicians and to Sedlak’s own opinions regarding his limitations.

      1.     Treating Physicians’ Opinions

       An ALJ will give a treating physician’s opinion controlling weight only if it is
well-supported by medically acceptable clinical and laboratory diagnostic techniques
and is consistent with the other substantial evidence. Myers v. Colvin, 721 F.3d 521,
525 (8th Cir. 2013); House v. Astrue, 500 F.3d 741, 744 (8th Cir. 2007); 20 C.F.R. §§
404.1527(c)(2), 416.927(c)(2). “[A]n ALJ may discount or even disregard the opinion


      12
        As an aside, I note that neither the document-preparer nor call-out-operator
jobs—as described in the Dictionary of Occupational Titles and quoted in the two
footnotes immediately preceding this footnote—state that the person filling those jobs
would actually operate a computer.
                                          14
of a treating physician where other medical assessments are supported by better or
more thorough medical evidence, or where a treating physician renders inconsistent
opinions that undermine the credibility of such opinions.” Wildman v. Astrue, 596
F.3d 959, 964 (8th Cir. 2010) (internal quotation marks and citation omitted). The
ALJ is free to reject the opinion of any physician when it is unsupported in the
physician’s own treatment notes or other evidence of record. Myers, 721 F.3d at 525;
Travis v. Astrue, 477 F.3d 1037, 1041 (8th Cir. 2007); Hacker v. Barnhart, 459 F.3d
934, 937 (8th Cir. 2006).

      An ALJ should weigh treating-physician opinions using factors such as the
nature and extent of treatment; the degree to which relevant evidence supports the
physician’s opinion; consistency between the opinion and the record as a whole;
whether the physician is a specialist in the area in which the opinion is based; and
other factors that support or contradict the opinion. 20 C.F.R. §§ 404.1527(c)(2),
416.927(c)(2). “Whether granting ‘a treating physician’s opinion substantial or little
weight,’ Prosch v. Apfel, 201 F.3d 1010, 1013 (8th Cir. 2000), the commissioner must
‘always give good reasons . . . for the weight’ she gives.” Cline v. Colvin, 771 F.3d
1098, 1103 (8th Cir. 2014) (citation omitted); 20 C.F.R. § 416.927(c)(2) (“We will
always give good reasons in our notice of determination or decision for the weight we
give your treating source’s medical opinion.”).

             a.    Dr. Piccione

      The ALJ described Dr. Piccione’s opinions dated August 1, 201613; June 26,
201714; May 201715; and January 25, 201816, and concluded that those opinions were

      13
       The ALJ described Dr. Piccione’s opinion on this date as follows: “the
claimant’s symptoms vary from day to day, making it difficult to maintain consistent
employment.” (Filing No. 10-2 at CM/ECF p. 33.)
      14
       The ALJ described Dr. Piccione’s opinion on this date as follows: “the
claimant’s symptoms had become worse, he was having more diffuse muscle
                                         15
worthy of “some weight” as to Sedlak’s “significant limitations,” but were “not
accepted to the extent that he asserted” because Sedlak’s “extreme limitations are not
supported by the objective findings, as explained above.” (Filing No. 10-2 at CM/ECF
p. 34 (emphasis added).) While the ALJ’s opinion regarding the weight to be given
to Dr. Piccione’s opinions is certainly not a model of clarity, the ALJ does refer to an
“above” explanation for why the medical evidence did not support “extreme
limitations.” The ALJ appears to have been referring to his citation and discussion of
medical evidence from Dr. Piccione’s records that did not support disabling weakness
and the inability to walk. As to Sedlak’s alleged disabling weakness, the ALJ found:

      To be sure, examinations that [sic] revealed left-sided weakness, albeit
      not to the extent now alleged. For example, on December 8, 2017, Dr.
      Piccione documented some decreased strength of the left upper extremity
      rated at 4+/5 and 5-/5, along with 4+/5 strength of bilateral ankle dorsi
      flexors. Dr. Piccione further observed normal muscle bulk and tone with
      no atrophy, along with normal coordination.

(Filing No. 10-2 at CM/ECF p. 31 (citations omitted).) As to Sedlak’s purported
inability to walk, the ALJ again cited Dr. Piccione’s medical records:




weakness, and he was having worsening ptosis on the right. He states this made it
difficult for the claimant to hold employment.” (Filing No. 10-2 at CM/ECF p. 33.)
      15
        The ALJ described Dr. Piccione’s opinion on this date as follows: “the
claimant had ‘significant problems with walking from his car due to the myasthenia
so will provide handicap placard.’” (Filing No. 10-2 at CM/ECF p. 34.)
      16
         The ALJ described Dr. Piccione’s opinion on this date as “consistent with the
severity of his myasthenia gravis, [the claimant] would be limited to standing and
walking for no more than two hours of an eight-hour day due to his symptoms. . . . the
claimant would be limited to occasional use of his upper extremities for handling,
reaching, or fingering. He becomes easily fatigued, which requires him to rest
frequently. Due to weakness, he is unable to lift more than 10 pounds on an occasional
basis.” (Filing No. 10-2 at CM/ECF p. 34.)
                                          16
      His treating examiners observed some edema and tenderness at times,
      along with decreased 4+/5 strength of the ankle dorsi flexors. In January
      2016 and July 2016, Dr. Piccione did not document any abnormalities
      with regard to the claimant’s gait. In May 2017 and December 2017, Dr.
      Piccione noted that the claimant was unable to walk on tip-toes or heels
      bilaterally, but he was able to walk steps in tandem, to get out of a chair
      without pushing off, and was able to squat, and Romberg sign was
      absent. The medical evidence does not indicate that the claimant has
      been prescribed an assistive walking device, nor has he been observed
      to be using one.

(Filing No. 10-2 at CM/ECF p. 31 (citations omitted).)

        It is evident the ALJ decided what weight to assign Dr. Piccione’s opinions
regarding disabling weakness and the inability to walk only after considering and
citing the doctor’s treatment notes and medical-source statements, thereafter accepting
the opinions that were supported by the objective medical evidence and rejecting those
that contradicted his own treatment notes, which referred to Plaintiff as having normal
muscle tone, strength, and coordination. As stated above, an ALJ is free to reject the
opinion of any physician when it is unsupported by the physician’s own treatment
notes, and where a treating physician renders inconsistent opinions that undermine the
credibility of such opinions. Myers, 721 F.3d at 525; Travis, 477 F.3d at 1041;
Hacker, 459 F.3d at 937; Wildman, 596 F.3d at 964.

      Despite the fact that the ALJ properly explained why he disregarded Dr.
Piccione’s opinions as to Sedlak’s alleged disabling weakness and inability to walk,
the ALJ did err17 in not explaining why he rejected Dr. Piccione’s opinion that Sedlak

      17
         Sedlak does not directly raise this issue; however, I am entitled to raise it sua
sponte. Taylor v. Astrue, No. CIV. 6:08-CV-06082, 2009 WL 3571363, at *4 & n.3
(W.D. Ark. Oct. 26, 2009) (reversing and remanding denial of benefits due to ALJ’s
failure to evaluate alleged disability under both child and adult disability standards,
which was issue not raised by plaintiff, but considered by the court sua sponte);
Rector v. Astrue, No. 5:07-CV-05130, 2008 WL 4145664, at *3 & n.3 (W.D. Ark.
                                           17
was limited to “occasional use of his upper extremities for handling, reaching or
fingering.” (Filing No. 10-2 at CM/ECF p. 34; Filing No. 10-12 at CM/ECF p. 3.) The
ALJ explicitly found that Dr. Piccione’s opinion in this regard was “generally
consistent with the other evidence of record,” yet the ALJ formulated an RFC that
permitted Sedlak to “perform frequent but not constant handling, fingering, and
feeling bilaterally.” (Filing No. 10-2 at CM/ECF p. 29.) The difference between
“occasional” and “frequent” is critical in this case because the vocational expert at the
administrative hearing opined that if an individual with Sedlak’s limitations was only
allowed to “occasionally” handle, finger, and feel, there would be no jobs available
in the national economy at the sedentary, unskilled level—which would mean Sedlak
would be classified as disabled. (Filing No. 10-2 at CM/ECF p. 103.) 20 C.F.R. §
404.1566(b) (“If work that you can do does not exist in the national economy, we will
determine that you are disabled.”).

       While the ALJ may well have had an adequate medical basis on which to find
that Sedlak had the ability to “frequently” handle, finger, and feel, he failed to identify
and discuss such evidence, which he was bound to do. Combs v. Berryhill, 878 F.3d
642, 646 (8th Cir. 2017) (“Because a claimant’s RFC is a medical question, an ALJ’s
assessment of it must be supported by some medical evidence of the claimant’s ability
to function in the workplace. The ALJ may not simply draw his own inferences about
plaintiff’s functional ability from medical reports.” (internal quotation marks and
citations omitted)); Eichelberger v. Barnhart, 390 F.3d 584, 591 (8th Cir. 2004)
(because formulation of one’s RFC is a medical question, “some medical evidence
must support the determination of the claimant’s RFC . . . .” (internal quotation marks,
alteration, and citations omitted)).

      Therefore, this matter must be remanded for analysis of Sedlak’s ability to


Sept. 4, 2008) (unpublished) (recommending reversal and remand based on ALJ’s
improper application of the Grids, deciding that although plaintiff did not raise that
issue, “this Court may raise this issue sua sponte”).
                                            18
perform “frequent” handling, fingering, and feeling, including citation to, and
discussion of, supporting medical evidence. Such discussion should include the ALJ’s
reason for disregarding Dr. Piccione’s opinion that Sedlak is limited to “occasional”
handling, fingering, and feeling in light of the ALJ’s conclusion that such opinion “is
generally consistent with the other evidence of record.” (Filing No. 10-2 at CM/ECF
p. 34.)

             b.     Dr. Hoeft

       The ALJ described Dr. Hoeft’s opinions that Sedlak would be unable to hold
gainful and substantial employment due to his medical conditions; that Sedlak’s opiate
medications for his ankle pain could affect work performance; and that Sedlak is
totally disabled. (Filing No. 10-2 at CM/ECF p. 34.) The ALJ properly explained his
reason for rejecting Dr. Hoeft’s opinions about total disability and Sedlak’s inability
to work because such findings are reserved to the Commissioner. 20 C.F.R. §§
404.1527(d), 416.927(d); Stormo v. Barnhart, 377 F.3d 801, 806 (8th Cir. 2004)
(“treating physicians’ opinions are not medical opinions that should be credited when
they simply state that a claimant can not be gainfully employed, because they are
merely opinions on the application of the statute, a task assigned solely to the
discretion of the [Commissioner]” (internal quotation marks and citation omitted)).
The ALJ also properly disregarded Dr. Hoeft’s opinion that Sedlak’s opiate
medications would affect his work performance because Sedlak testified that he has
not experienced side effects from the opiates. (Filing No. 10-2 at CM/ECF p. 91.)

       The ALJ then stated, with no further discussion or detail, “To the extent Dr.
Hoeft opined the claimant would have serious limitations, his opinion is given some
weight; however, the extent of the asserted limitations is not supported by the
objective findings of record.” (Filing No. 10-2 at CM/ECF p. 34.) Sedlak argues that
“[t]he ALJ’s failure to cite what objective findings did not support Dr. Hoeft’s
opinions did not constitute a good reason for rejecting Dr. Hoeft’s opinions
concerning the severity of Mr. Sedlak’s impairments.” (Filing No. 10-2 at CM/ECF

                                          19
p. 17.) While it is true the ALJ must give good reasons, supported by substantial
evidence, for assigning a certain weight to medical opinions, Sedlak fails to identify
or describe any further opinions of Dr. Hoeft (other than the opinions discussed
immediately above) that are at issue, making it impossible for the court to analyze this
argument further.

       Nor does Sedlak offer any discussion, analysis, or rationale beyond his stated
broad proposition of law that an ALJ must give good reasons for assigning a particular
weight to a physician’s opinion. Therefore, Sedlak has waived any further argument
related to Dr. Hoeft’s unidentified opinions. Vandenboom v. Barnhart, 421 F.3d 745,
750 (8th Cir. 2005) (rejecting claimant’s “listing” argument because “[the claimant]
provides no analysis of the relevant law or facts regarding these listings”); see also
Aulston v. Astrue, 277 F. App’x 663, 664 (8th Cir. 2008) (unpublished) (declining to
consider social-security claimant’s “undeveloped” argument and considering such
argument waived); Michael S. v. Berryhill, No. 17-CV-5586, 2019 WL 1430138, at
*9 (D. Minn. Mar. 29, 2019) (when social-security claimant did not give reason for
assertion that ALJ improperly assessed consultants’ opinions, court would not
consider argument because “[u]ndeveloped arguments such as this are waived”).

      2.     Plaintiff’s Subjective Report of Limitations

       Sedlak next argues that the ALJ failed to give sufficient weight to his subjective
report of his limitations. The ALJ found that Sedlak’s “compaints of disabling
symptoms [were] not fully supported by the record,” and the only limitations
supported by the record were those appearing in the ALJ’s RFC. (Filing No. 10-2 at
CM/ECF p. 33.) In support of his opinion that Sedlak’s subjective complaints were
not credible, the ALJ pointed to Sedlak’s ability to do household chores, mow the
lawn, care for his day-to-day needs, and read printed material on a box of Hamburger
Helper and in text messages on his cellular telephone. The ALJ also found no reason
for Sedlak to have stopped working after his Department of Transportation medical
certification to drive was rescinded because “[t]he evidence of record does not support

                                           20
a finding that his condition significantly worsened at the time he lost of [sic] job”; “his
testimony at the hearing did not clarify why he had been able to work with his
conditions and then subsequently alleged that he could not”; Dr. Piccione’s
description of Sedlak’s weakness in recent examinations “do not suggest difficulties
to the extent now alleged”; and “it is not clear that the claimant stopped working at the
time of the alleged onset date due to any disabling impairments.” (Filing No. 10-2 at
CM/ECF pp. 32-33.)

       Sedlak complains that his condition was worse at the time of the
hearing—February 12, 2018—than what was reflected in the doctors’ notes referenced
in the ALJ’s opinion, and that his condition “had to be compared against the most
recent notes, not the earlier notes.” (Filing No. 10-2 at CM/ECF p. 17.) Specifically,
Sedlak argues that the ALJ should have considered Dr. Piccione’s December 8, 2017,
treatment note, which most closely reflected Sedlak’s condition at the hearing. The
treatment note to which Sedlak refers is Exhibit 18F, which was referenced by the
ALJ at least 13 times. Clearly, the ALJ considered the most recent treatment notes
available.

       Sedlak next asserts that the ALJ erred in “fail[ing] to notice that Mr. Sedlak’s
ptosis, while originally impacting his left eye, eventually worsened to the point it
affected both eyes, as evidenced by the examination findings of Dr. Piccione.” (Filing
No. 10-2 at CM/ECF p. 18.) Sedlak argues the ALJ’s RFC is incorrect because it
“only accounts for one eye being impacted with the requirement that Mr. Sedlak not
be required to regularly use depth perception.” (Id.) Sedlak claims that by the time of
the hearing, both of his eyes would have been partially closed during parts of the
workday, and the RFC should have been adjusted accordingly.

      As it concerns Sedlak’s eyesight, the ALJ’s RFC states, “He is unable to read
small print in 10-point font or smaller. He cannot perform jobs that require a regular
use of depth perception.” (Filing No. 10-2 at CM/ECF p. 29.) Again, the ALJ
considered Dr. Piccione’s December 2017 treatment note—issued only two months

                                            21
prior to the hearing—which stated: “Currently he has left ptosis which seems to
fluctuate.”; “Vision is worse at night time. He cannot read well and also cannot drive
at night. Denies worse drooping or double vision.”; “bilateral ptosis that worsens with
prolonged upgaze right more than left. Lateral gaze palsy, bilateral”; “Funduscopic
normal discs/vessels”18; “Visual field full”; “Extraocular movements full without
nystagmus19”; “He has difficulty with eye opening and worsening and [sic] nighttime
which I suspect is all due to the myasthenia.” (Filing No. 10-11 at CM/ECF pp. 39-
48.)

       Dr. Piccione’s December 2017 report indicates that Sedlak has “fluctuating”
ptosis that is worse at night, normal interior discs and vessels of the eyeball, a full
visual field, full extraocular movements, and that Sedlak denied that his ptosis was
getting worse or that he experienced double vision. Further, the ALJ specifically
questioned Sedlak during the hearing about his eyesight, and he admitted he could
read relatively small type on a packaged-food label and on a cellular telephone. Thus,
the ALJ’s RFC regarding Sedlak’s eyesight is consistent with the evidence. See Nash,
907 F.3d at 1090 (“This court will not substitute its opinion for the ALJ’s, who is in
a better position to gauge credibility and resolve conflicts in evidence.” (citation
omitted)); Vossen v. Astrue, 612 F.3d 1011, 1016 (8th Cir. 2010) (“The ALJ bears the
primary responsibility for determining a claimant’s RFC and because RFC is a
medical question, some medical evidence must support the determination of the
claimant’s RFC.”).




      18
        The fundus of the eyeball is “the portion of the interior of the eyeball around
the posterior pole, visible through the ophthalmoscope.” Stedmans Medical Dictionary
357210 (Westlaw 2019).
      19
       Nystagmus is “[i]nvoluntary rhythmic oscillation of the eyeballs, either
pendular or with a slow and fast component.” Stedmans Medical Dictionary 619540
(Westlaw 2019).
                                          22
C.    ALJ Not Properly and Constitutionally Appointed

       Because this matter will be remanded for reconsideration, it is unnecessary to
discuss Sedlak’s argument that the ALJ “was an inferior officer not appointed in a
constitutional manner” pursuant to the Appointments Clause of the United States
Constitution. See U.S. Const. art. 2, § 2, cl. 2. (Filing No. 14 at CM/ECF p. 20; Filing
No. 18 at CM/ECF p. 3.) See, e.g., Smith v. Saul, No. 8:18-CV-240, 2019 WL
2905671, at *8 (D. Neb. July 5, 2019) (“On remand, Smith may raise a challenge to
the ALJ’s appointment if she so elects. It will be up to the Commissioner whether to
have the previous ALJ preside, or whether it would be prudent to assign a different
ALJ and avoid any later challenge that may arise . . . .”); Schmitz v. Berryhill, No.
4:18CV3074, 2019 WL 1331724, at *17 (D. Neb. Mar. 25, 2019) (finding it
unnecessary to discuss plaintiff’s constitutional challenge to ALJ’s authority to
adjudicate her claim or Commissioner’s waiver argument because case would be
remanded for reconsideration of step-three errors); Mann v. Berryhill, No.
4:18-CV-3022, 2018 WL 6421725, at *8 (D. Neb. Dec. 6, 2018) (claimant could
reassert Appointments Clause claim on remand, and Commissioner could decide
whether to assign different ALJ to the case).20

                                 IV. CONCLUSION

       For the reasons discussed above, the ALJ’s decision was not supported by
substantial evidence on the record as a whole and must be remanded for analysis of
Sedlak’s ability to perform “frequent” handling, fingering, and feeling, including
citation to, and discussion of, supporting medical evidence. Such discussion should

      20
        The same attorney who appears for the claimant in this case has appealed
several cases (which have been consolidated) raising the issue of whether various
Social Security ALJs were inferior officers that were unconstitutionally appointed
under the Appointments Clause. See Davis, Thurman, Iwan v. Commissioner of Social
Security, Nos. 18-3422, 18-3451, 18-3452 (8th Cir. 2018). These appeals have not yet
been resolved.
                                          23
include the ALJ’s reason for disregarding Dr. Piccione’s opinion that Sedlak is limited
to “occasional” handling, fingering, and feeling in light of the ALJ’s conclusion that
Dr. Piccione’s opinion was “generally consistent with the other evidence of record.”
(Filing No. 10-2 at CM/ECF p. 34.) Accordingly,

      IT IS ORDERED:

      1.    The Clerk of the Court is directed to substitute Commissioner of Social
Security Andrew Saul as the Defendant.

       2.    Plaintiff’s Motion for an Order Reversing the Commissioner’s Decision
(Filing No. 13) is granted.

       3.    Defendant’s Motion to Affirm Commissioner’s Decision (Filing No. 15)
is denied.

      4.    The Commissioner’s decision is reversed pursuant to sentence four of 42
U.S.C. § 405(g), and the case is remanded for further proceedings consistent with the
foregoing opinion.

      5.     Judgment will be entered by separate document.

      DATED this 8th day of August, 2019.

                                        BY THE COURT:

                                        s/ Richard G. Kopf
                                        Senior United States District Judge




                                          24
